NUMBER 13-14-00491-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


MARIA CUELLAR,                                                                Appellant,

                                            v.

OMAR MALDONADO,                                                                Appellee.


                   On Appeal from the 206th District Court
                        of Hidalgo County, Texas.


                                       ORDER
     Before Chief Justice Valdez and Justices Garza and Longoria
                           Order Per Curiam

      Appellant, Marla Cuellar, has filed a notice of appeal from the final judgment in this

case pursuant to the Texas Election Code. See TEX. ELEC. CODE ANN. § 232.014 (West,

Westlaw through 2013 3d C.S.). According to her notice of appeal, the trial court signed

an order granting attorney’s fees as a sanction in this case on August 28, 2014. The trial
court has not entered an order pertaining to the deadline for filing the trial court record in

the appellate court or entered any other orders to expedite the appeal. See id.

       Accordingly, the Court orders the clerk’s record and reporter’s record to be filed in

this cause within ten days from the date of this order, Appellant’s brief will then be due

within fourteen days from the date that the appellate record has been filed, and appellee’s

brief will be due seven days thereafter.

       IT IS SO ORDERED.

                                                                 PER CURIAM


Delivered and filed the
8th day of September, 2014.




                                              2